*103
ORDER

PER CURIAM.
Michael L. Phillips (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant alleges that the motion court clearly erred in denying his claims that his plea counsel rendered ineffective assistance by: 1) failing to ask the court to remove a sleeping juror during trial; and 2) failing to object and/or request a mistrial after jurors saw Movant shackled.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).